Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed March 15, 2022 have been received and reviewed. Claims 1-4, 10-13 and 15 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 1-4, 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The claim language in claim 1 when R8 and R9 form rings is unclear and confusing. The term “another” should be replaced by “additional” if an additional heteroatom is intended. The different rings should be presented in the alternative form. That is, “or” in place of “and.” Also, it is unclear to which ring the amino group is a required substituent. Do all of the rings formed by R8 and R9 together with the N to which they are attached necessarily have an amino substituent? A clarification is required. 
ii) In claim 3, in the definition of X, the group “CR6” is present. Did Applicants intend to delete this?
iii) A clarification regarding independent claim 11 is requested. The claim has 20 independent species. Are all of the compounds here compounds of formula (I) according to claim 1 or do they include more? 	Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). 
Claim 13 is again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	The claim is drawn to a method of treating or preventing a disease mediated by PAD4 which is selected from rheumatoid arthritis, vasculitis, systemic lupus erythematosus,
ulcerative colitis, multiple sclerosis, cystic fibrosis, cutaneous lupus erythematosus, asthma and
psoriasis.
	When it comes to prevention, one skilled in the art cannot say whether prevention is achieved or the patient was not afflicted with the disease in the first place or who needs prevention. Generally, prevention of a disease outside of the infectious disease is not enabled. The skilled artisan cannot say what dosage is required for prevention or how to identify the patient.
	Disease, such as, cystic fibrosis, are not known to be treatable using pharmaceuticals. Others are treated using anti-inflammatory drugs or steroids. Interferon is the only established therapy for multiple sclerosis.  Glatiramer acetate is a second line treatment used in the US but not Europe. PDA4 mediators are not presently art-recognized to be efficacious for this purpose.  Thus, the skilled clinician would not know how to use them to treat MS. Case law is clear on this point. In an unpredictable art, such as MS therapy, models may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Devraj et al. (WO 2017/100594).
	The reference teaches a generic group of compounds which embraces applicants’ claimed compounds (See page 11, compounds of formula (I) and definitions of the variables). The claims differ from the reference by reciting specific species and a more limited genus than the reference. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 29, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624